Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The examiner points the applicant to the use of terms such as “a battery level lowering signal…” in claims 14 and 17,  the examiner has interpreted it to mean a low battery level signal.
Claim Rejections - 35 USC § 112
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The examiner failed to understand the meets and bounds of claim 15 and 16 and asks for the claim to be redrafted in a clearer manner

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OKI (JP2009159684, hereinafter OKI).
                 
    PNG
    media_image1.png
    343
    487
    media_image1.png
    Greyscale

As per claim 1, OKI discloses a non-contact power transmission device that wirelessly transfers generated transmission power to anon-contact power reception device (See Fig.3, Item#10, discloses a wireless power transmission device to provide wireless power to a wireless power receiving device “U”), the non-contact power transmission device comprising: 
a transmission power generator configured to perform generation of the transmission power (See Fig.3, Item#11 and Par.49, disclose a high frequency power generation circuit); and
 control circuitry configured to control the generation of the transmission power which is performed by the transmission power generator (See Fig.5, Item#40 and Par.63, disclose a controller which controls the transistors to activate one or more of the wireless charging generators). wherein the control circuitry is further configured to control the generation of the transmission power which is performed by the transmission power generator in accordance with .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3, 5-7 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over OKI in view of SUZUKI et al. (JP2014050127, hereinafter SUZUKI).
As per claim 2, OKI discloses the non-contact power transmission device according to claim 1, wherein the control circuitry is further configured to make the transmission power generator generate the transmission power in a case of determining that a person is detected in a predetermined range around the non-contact power transmission device.
SUZUKI discloses a wireless power charging system wherein the control circuitry is further configured to make the transmission power generator generate the transmission power in a case of determining that a person is detected in a predetermined range around the non-contact power transmission device (See Pars.89-90, discloses a motion sensor for detecting the presence of a human being and sending a signal to the power supply circuit to start power transmission when human presence is detected).
OKI and SUZUKI are analogous art since both deal with wireless power transmission.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by OKI with that of SUZUKI by adding 

As per claim 3, OKI and SUZUKI disclose the non-contact power transmission device according to claim 2 as discussed above, wherein the control circuitry is further configured to determine that the person is detected in a case of receiving a human detection signal output from a human sensor configured to output the human detection signal when the person is detected in the range (See SUZUKI, 89-90, discloses a motion sensor for detecting the presence of a human being and sending a signal to the power supply circuit to start power transmission when human presence is detected).

As per claim 5-7, OKI and SUZUKI disclose the non-contact power transmission device according to claim 2 as discussed above, wherein the control circuitry is further configured to determine that the person is detected (Par.87, discloses a motion sensor for detecting human presence), however OKI and SUZUKI do not disclose determining that the person is detected in a case of receiving an illumination lighting detection signal from an illumination lighting detection unit configured to output the illumination lighting detection signal when an illumination is turned on in the range or a door opening/closing signal. However it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by OKI with that of SUZUKI by using a light sensor or a door 

As per claims 12-13, OKI discloses the non-contact power transmission device according to claim 1 as discussed above, however OKI does not disclose further comprising a memory unit configured to store identification information of the non-contact power reception device which is a target of power transfer in advance, wherein the control circuitry is further configured to make the transmission power generator generate the transmission power when the non-contact power reception device of which the identification information is stored in the memory unit is present around the non-contact power transmission device.
SUZUKI discloses a wireless power charging system wherein the control circuitry is further configured further comprising a memory unit configured to store identification information of the non-contact power reception device which is a target of power transfer in advance, wherein the control circuitry is further configured to make the transmission power generator generate the transmission power when the non-contact power reception device of which the identification information is stored in the memory unit is present around the non-contact power transmission device (See Par.10, discloses, “an authentication information holding unit that holds its own authentication information, and a portion on which the small electric device operates.”, also see Par.30, discloses “When the authentication circuit 113 detects that the power transmission device 20 is a power supply device compatible with the power reception unit 11 and the power transmission device 20 is in a state in which power transmission is possible, the electric shaver 11 transmits a power request signal to the power transmission device 20, This 
OKI and SUZUKI are analogous art since they both deal with wireless power transmission.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by OKI with that of SUZUKI by performing authentication between the wireless charger and the charge receiving device before the beginning of charging for the benefit of protecting the wireless receiving device against damage caused by incompatible uncertified chargers (See SUZUKI, Par.30).

Claims 4 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over OKI in view of SUZUKI  and in further view of GREEN (US 2007/0132596 A1, hereinafter GREEN).
As per claim 4, OKI and SUZUKI disclose the non-contact power transmission device according to claim 3 as discussed above, however OKI and SUZUKI do not explicitly disclose wherein the control circuitry is further configured to make the transmission power generator stop the generation of the transmission power in a case of not detecting the person in the range in a predetermined period after the generation of the transmission power is started.
GREEN discloses a power savings for an electronic device comprising to make the transmission power generator stop the generation of the transmission power in a case of not detecting the person in the range in a predetermined period after the generation of the transmission power is started (See Pars.32, 35 and 37, discloses detecting the absence of a user and turning off the electronic device when the user presence is no longer detected after an electronic device has been activated due to his/her presence).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by OKI and SUZUKI with that of GREEN by stopping the generation of the transmission power in a case of not detecting the person in the range in a predetermined period after the generation of the transmission power is started for the benefit of preserving power by discontinuing operation when operation is no longer needed.

As per claims 8-9, OKI and SUZUKI disclose the non-contact power transmission device according to claim 2 as discussed above, however OKI and SUZUKI do not disclose the control circuitry is further configured to determine that the person is detected in a case of receiving a lock detection signal from a door opening/closing lock detection unit configured to output the lock detection signal when a door lock operation is made to enter the range.
GREEN discloses a power savings for an electronic device comprising the control circuitry is further configured to determine that the person is detected in a case of receiving a lock detection signal from a door opening/closing lock detection unit configured to output the lock detection signal when a door lock operation is made to enter the range. (See Pars.15 and 40, discloses detecting presence of absence of the user based on the motion of a toilet lid or a door to determine if the user is in the area and activate/deactivate power to the electronic device accordingly).
OKI, SUZUKI and GREEN are analogous art since they all deal with condition activated power sources.
.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over OKI in view of SUZUKI  and in further view of BELL et al. (US 9,893,538 B1, hereinafter BELL).
As per claim 10, OKI and SUZUKI disclose the non-contact power transmission device according to claim 2 as discussed above, however OKI and SUZUKI do not disclose wherein the controller is further configured to make, in a case of not detecting the person in the range, the transmission power generator generate the transmission power having higher power than transmission power which is generated in a case of determining that the person is detected.
BELL discloses a wireless charging system wherein the controller is further configured to make, in a case of not detecting the person in the range, the transmission power generator generate the transmission power having higher power than transmission power which is generated in a case of determining that the person is detected (See Col.36, lines 57-65, disclose the sensor sending data to the power transmitter such that power is reduced when a human is detected in the area, in other words higher power is generated in the absence of a human being than that when a human is detected).
OKI, SUZUKI and BELL are analogous art since they all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by OKI and SUZUKI with that of BELL .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over OKI in view of BELL.
As per claim 11, OKI discloses the non-contact power transmission device according to claim 1 as discussed above, however OKI does not disclose wherein the control circuitry is further configured to change a level of the transmission power to be generated by the transmission power generator in accordance with a cooling environment of the non-contact power reception device.
BELL discloses a wireless charging system wherein the controller is further configured to disclose wherein the control circuitry is further configured to change a level of the transmission power to be generated by the transmission power generator in accordance with a cooling environment of the non-contact power reception device (See Col.35, lines 14-29 and Col.36, lines 57-65, disclose the thermal sensor sending data to the power transmitter such that power is reduced when a human is detected in the area, in other words higher power is generated in the absence of a human being than that when a human is detected. The examiner used the detection of the thermal condition to determine the presence or absence of a user to correspond to the limitation cooling environment of the non-contact power reception device).
OKI and BELL are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by OKI with that of BELL such that lowest output is generated based on the thermal condition in the vicinity of the charge receiving .
Claim 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over OKI in view of HARUMI et al. (JP2016054968, hereinafter HARUMI).
As per claims 14 and 17, OKI discloses the non-contact power transmission device according to claim 1 as discussed above, however OKI does not disclose wherein the control circuitry is further configured to make the transmission power generator generate the transmission power in a case of receiving a battery level lowering signal indicating that a battery level of the non-contact power reception device is equal to or lower than a predetermined threshold.
HARUMI discloses a wireless charging system wherein the control circuitry is further configured to make the transmission power generator generate the transmission power in a case of receiving a battery level lowering signal indicating that a battery level of the non-contact power reception device is equal to or lower than a predetermined threshold (See Pars.10 and 25, disclose that the wireless power receiver sends a command to start power charging when the detected state of charge is below a predetermined value).
OKI and HARUMI are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by OKI with that of HARUMI such that the control circuitry is further configured to make the transmission power generator generate the transmission power in a case of receiving a battery level lowering signal indicating that a battery level of the non-contact power reception device is equal to or lower than a predetermined 
As per claims 15-16, OKI and HARUMI disclose the non-contact power transmission device according to claim 14, further comprising a memory unit configured to store a chargeable period in advance, wherein the control circuitry is further configured not to make the transmission power generator generate the transmission power when a current time does not correspond to the chargeable period even in a case of receiving the battery level lowering signal. As stated above the examiner does not understand the meaning of a current time does not correspond to the chargeable period. However the examiner explains that if the applicant intends the limitation to mean that the user does not have the time to leave the device to be charged. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by OKI and HARUMI such that a charging request is not sent when the device is not scheduled to be in the vicinity for the required period for the benefit of prolonging the life of the battery preventing a partial charging cycle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/            Examiner, Art Unit 2859    

/EDWARD TSO/            Primary Examiner, Art Unit 2859